NO. 07-12-0286-CV
                             IN THE COURT OF APPEALS
                      FOR THE SEVENTH DISTRICT OF TEXAS
                                     AT AMARILLO
                                        PANEL C
                                 NOVEMBER 20, 2012
                           ___________________________
                                  RANDY JENNINGS,
                                                              Appellant
                                            v.


                             WELLS FARGO BANK, N.A.,

                                                      Appellee
                           ___________________________
              FROM THE 353rd DISTRICT COURT OF TRAVIS COUNTY;
               NO. D-1-GN-10-001595; HON. TIM SULAK, PRESIDING
                         __________________________
                                 Order of Dismissal
                            __________________________
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Randy Jennings filed a notice of appeal on January 30, 2012. We dismiss the

appeal. The clerk’s record was filed on May 30, 2012, and the reporter advised this

court that there has been no request for the reporter’s record.           The appeal was

dismissed on July 23, 2012, because the filing fee had not been paid. Appellant filed a

motion for rehearing and paid the filing fee on August 7, 2012, and the case was

reinstated on August 8, 2012. Appellant’s brief was due on September 27, 2012. No

brief was filed by that date, so the Court notified appellant on October 4, 2012, that the
due date for the brief had lapsed, that the brief had not been filed, and that if it was not

received by October 15, 2012, the appeal would be dismissed for want of prosecution.

The brief was filed on October 11, 2012, but the brief did not comply with the Texas

Rules Appellate Procedure. Appellant was directed to file a corrected brief on or before

November 1, 2012, and told that the failure to do so would result in the dismissal of the

appeal. To date, no brief or motion to extend the deadline has been filed.


       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1); 42.3(b).


                                                 Per Curiam




                                             2